UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number 333-115602 Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 74-3005133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 401 Carlson Circle, San Marcos, TX 78666 (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (512)878-4000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s Common Stock outstanding as of November 8, 2007 was 12,627,265. GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY Index PageNo. Part I. Financial Information 3 Item1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3. Quantitative and Qualitative Disclosures about Market Risk 21 Item4. Controls and Procedures 21 Part II. Other Information 22 Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3. Defaults Upon Senior Securities 22 Item4. Submission of Matters to a Vote of Security Holders 22 Item5. Other Information 22 Item6. Exhibits 22 Signatures 24 2 Index PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, September 30, 2006 2007 (unaudited) Assets Current assets: Cash and cash equivalents, net of restricted cash of $2,889 and $3,129 $ 43,948 $ 58,778 Accounts receivable, net of allowance for doubtful accounts of $1,193 and $871 17,241 18,855 Prepaid expenses 1,823 2,405 Total current assets 63,012 80,038 Property, plant and equipment, net of accumulated depreciation of $261,485 and $301,286 271,939 256,359 Intangible assets, net of accumulated amortization of $753 and $942 1,748 1,604 Debt issue costs, net 5,115 4,518 Other assets 3,227 3,487 Total assets $ 345,041 $ 346,006 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 11,981 $ 12,004 Accrued liabilities 14,556 15,650 Accrued interest payable 5,880 12,470 Deferred revenue 6,546 6,855 Current portion of long-term debt 9 2,562 Current portion of capital lease obligations 3,859 3,628 Total current liabilities 42,831 53,169 Deferred rent 1,268 1,240 Deferred revenue 4,551 4,106 Capital lease obligations, net of current portion 16,634 14,350 Long term debt, net of current portion 160,797 189,111 Total liabilities 226,081 261,976 Commitments and contingencies (Note 4) Stockholders’ equity: Senior series preferred stock: Series G preferred stock, $0.001 par value per share; 34,615,384 shares authorized, 34,615,330 shares issued and outstanding; liquidation preference of $135,000 35 35 Junior series preferred stock: Series A preferred stock, $0.001 par value per share; 232,617,839 shares authorized, 232,617,838 shares issued and outstanding; liquidation preference of $232,618 233 233 Series B preferred stock, $0.001 par value per share; 20,833,333 shares authorized, issued and outstanding; liquidation preference of $25,000 21 21 Series C preferred stock, $0.001 par value per share; 30,000,000 shares authorized, 17,005,191 shares issued and outstanding; liquidation preference of $20,406 17 17 Series D preferred stock, $0.001 par value per share; 115,384,615 shares authorized, 114,698,442 shares issued and outstanding; liquidation preference of $149,108 115 115 Series E preferred stock, $0.001 par value per share; 8,000,000 shares authorized, 7,999,099 shares issued and outstanding; liquidation preference of $19,998 8 8 Series F preferred stock, $0.001 par value per share; 12,307,792 shares authorized, 11,758,278 shares issued and outstanding; liquidation preference of $15,286 12 12 Series H preferred stock, $0.001 par value per share; 30,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.001 par value per share; 828,835,883 shares authorized, 13,091,140 and 13,117,340 shares issued, 12,591,140 and 12,617,340 shares outstanding, at December31, 2006 and September 30, 2007, respectively 13 13 Additional paid-in capital 508,736 509,237 Treasury stock, at cost (5 ) (5 ) Accumulated deficit (390,225 ) (425,656 ) Total stockholders’ equity 118,960 84,030 Total liabilities and stockholders’ equity $ 345,041 $ 346,006 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2006 2007 2006 2007 Operating revenues $ 47,483 $ 49,348 $ 142,675 $ 147,595 Operating expenses: Cost of revenues (excluding depreciation and amortization) 16,705 16,948 49,704 50,981 Selling, general and administrative 24,939 23,758 73,538 69,823 Depreciation and amortization 13,365 14,946 41,439 41,843 Total operating expenses 55,009 55,652 164,681 162,647 Operating loss (7,526 ) (6,304 ) (22,006 ) (15,052 ) Other income (expense): Interest income 532 539 1,089 1,244 Interest expense, net of capitalized interest (6,254 ) (7,795 ) (17,655 ) (21,229 ) Net gain on sale of assets 49 204 2,544 447 Total other income (expense) (5,673 ) (7,052 ) (14,022 ) (19,538 ) Loss before income tax expense (13,199 ) (13,356 ) (36,028 ) (34,590 ) Income tax expense — (281 ) — (841 ) Net loss $ (13,199 ) $ (13,637 ) $ (36,028 ) $ (35,431 ) Basic and diluted net loss per share $ (1.05 ) $ (1.08 ) $ (2.88 ) $ (2.81 ) Basic and diluted weighted average number of common shares outstanding 12,534 12,611 12,512 12,601 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, 2006 2007 Cash flows from operating activities: Net loss $ (36,028 ) $ (35,431 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 41,240 41,654 Amortization of intangible assets 199 189 Amortization of deferred financing costs 748 762 Provision for bad debts 2,566 2,185 Amortization of debt discount/premium 801 938 Non-cash compensation expense 231 499 Net gain on sale of assets (2,544 ) (447 ) Changes in operating assets and liabilities: Accounts receivable (1,495 ) (3,799 ) Prepaid expenses and other assets 461 (842 ) Accounts payable (345 ) 690 Accrued liabilities and interest payable 9,175 7,684 Deferred revenue (185 ) 129 Deferred rent 280 (28 ) Net cash provided by operating activities 15,104 14,183 Cash flows from investing activities: Purchases of property, plant and equipment (23,626 ) (27,174 ) Proceeds from sale of assets 9,502 590 Proceeds from sales tax refunds 924 1,130 Maturities of short term investments 350 — Other investing activity (47 ) (45 ) Net cash used in investing activities (12,897 ) (25,499 ) Cash flows from financing activities: Net proceeds from borrowings 30,581 30,054 Payments of long-term debt and capital lease obligations (2,007 ) (3,076 ) Deferred financing costs (86 ) (165 ) Net borrowings (repayments) on zero-balance cash account 147 (667 ) Other financing activity 10 — Net cash provided by financing activities 28,645 26,146 Net change in cash and cash equivalents 30,852 14,830 Cash and cash equivalents, beginning of period 26,719 43,948 Cash and cash equivalents, end of period $ 57,571 $ 58,778 Non-cash investing and financing activity: Capital lease obligations $ 6,257 $ 437 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Background and Basis of Presentation The primary business of Grande Communications Holdings, Inc. and its consolidated subsidiary, Grande Communications Networks, Inc. (collectively, the “Company”) is providing residential and small and medium sized business customers in Texas with a bundled package of cable television, telephone, and broadband Internet and other services. The Company provides these services in seven markets in the state of Texas using local broadband networks that the Company constructed. In addition, the Company provides broadband transport services to medium and large enterprises and communication carriers.The Company also provides network services by offering telecommunications and data products to medium and large enterprises and communication carriers within the wholesale markets. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (the “SEC”) that permit reduced disclosure for interim periods. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments necessary for a fair presentation of the financial position of the Company as of September 30, 2006 and 2007, and for the three and nine months ended September 30, 2006 and 2007. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December31, 2007. The December31, 2006 balance sheet is derived from the audited financial statements for the year ended December31, 2006. These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended December31, 2006 and notes thereto, together with management’s discussion and analysis of financial condition and results of operations contained in the Company’s Annual Report for the year ended December31, 2006 on Form 10-K filed with the SEC on March30, 2007. Preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying disclosures. These estimates are based on management’s best knowledge of current events and actions the Company may undertake in the future. Actual results may ultimately differ from these estimates. 2.Income Taxes The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No.109” (“FIN 48”), on January1, 2007. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes”, and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Based on our evaluation, we have concluded that there are no significant unrecognized tax benefits requiring recognition in our financial statements. We also have no recognized tax benefits that should be derecognized in our financial statements.Our evaluation was performed for the tax years ended December31, 2003, 2004, 2005 and 2006, the tax years that remain subject to examination by federal jurisdiction as of September 30, 2007.The tax years that remain subject to examination by the state of Texas include the previously mentioned tax years as well as the tax year ended December 31, 2002. We may from time to time be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been minimal and immaterial to our financial results. In the event we have received an assessment for interest and/or penalties, it has been classified in the financial statements as interest expense and selling, general and administrative expense, respectively. Effective January1, 2007, the state of Texas changed its Texas franchise tax, which was based on taxable capital, to a gross margin tax resulting in income tax expense for the Company during the three and nine months ended September 30, 2007.The 2006 Texas franchise tax expense is included as a component of selling, general and administrative expense in the accompanying condensed consolidated statements of operations for the three and nine months ended September 30, 2006. 6 Index 3.Long Term Debt During 2007, the Company completed new equipment financing of $4.1 million with a term of 24 months, which was utilized for the purchase of network equipment.The financing is secured by the network equipment purchased with the proceeds of the borrowing and bears interest at an effective annual rate of approximately 15.3% with monthly payments equal to 4.2% multiplied by the total amount borrowed.This financing is permitted under the indenture between Grande and U.S. Bank National Association, as Indenture Trustee, dated March 23, 2004 (the “Indenture”) governing the 14% senior secured notes due 2011 (the “senior notes”). 14% Senior Secured Notes On July 18, 2007, the Company completed a private placement offering of an additional $25 million in aggregate principal amount of senior notes for gross proceeds of approximately $26.0 million including a premium on issuance of $1.0 million.Debt issuance costs were approximately $0.2 million.These additional senior notes were issued under the Indenture and are part of the same series of senior notes as those issued in March 2004 and 2006.The holders of a majority of the outstanding principal balance of the senior notes consented to the amendment of the Indenture to allow the Company to complete this issuance and we entered into a Supplemental Indenture to reflect this amendment on July 18, 2007. 4.Contingencies Legal Proceedings We are subject to litigation in the normal course of our business. However, there are no pending proceedings that are currently anticipated to have a material adverse effect on our business, financial condition or results of operations. Insurance The Company carries a broad range of insurance coverage, including property, business, auto liability, general liability, directors and officers, workers’ compensation and an umbrella policy. The Company has not incurred significant claims or losses on any of these insurance policies. The Company utilizes self-insurance with respect to employee medical coverage. Such self-insurance is provided in connection with a plan that includes certain stop-loss coverage on a per employee and total claims basis. The Company estimates the liability for claims based on Company experience. Additionally, the Company utilizes self-insurance for its distribution line equipment. Management believes that the risk of loss related to this equipment is not significant. 5.Subsequent Events During October 2007, we paid $12.5 million of interest due on our senior notes. 7 Index ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management’s discussion and analysis includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. We intend our forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in these sections. When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “should,” “intend,” “plan” and similar expressions as they relate to Grande Communications Holdings, Inc. or our management are intended to identify these forward-looking statements. All statements by us regarding our expected future financial position and operating results, our business strategy, our financing plans, forecasted trends relating to the markets in which we operate and similar matters are forward-looking statements. We cannot assure you that our expectations expressed or implied in these forward-looking statements will turn out to be correct. Our actual results could be materially different from our expectations because of various factors, including those discussed below and under the caption “Risk Factors—Risks Relating to Our Business” in our Annual Report on Form 10-K, filed with the SEC on March30, 2007. The following management’s discussion and analysis should be read in conjunction with our Condensed Consolidated Financial Statements and Notes thereto included herewith and with our Management’s Discussion and Analysis of Financial Condition and Results of Operation and Consolidated Financial Statements and Notes thereto for the three-year period ended December31, 2006, included in our Annual Report on Form 10-K filed with the SEC on March30, 2007. Unless we indicate otherwise, references below to “we,” “us,” “our,” “the Company” and “Grande” mean Grande Communications Holdings, Inc. and our consolidated subsidiary, Grande Communications Networks, Inc., taken as a whole. Overview Grande’s primary business is providing residential and small and medium sized business customers in Texas with a bundled package of cable television, telephone, and broadband Internet and other services. We provide these services in seven markets in the state of Texas using local broadband networks that we constructed. We refer to the homes and businesses that our network is capable of providing services to as “marketable homes passed.” As of September 30, 2007, we had the ability to market services to 339,678 distinct homes and businesses over our networks and had 144,889 residential and business customers. Our operating revenues were $47.5 million and $49.3 million for the three months ended September 30, 2006 and 2007, respectively, and $142.7 million and $147.6 million for the nine months ended September 30, 2006 and 2007, respectively. Grande was founded in October 1999 and was funded with $232 million of initial equity capital to pursue a retail strategy of constructing broadband networks in order to offer bundled cable television, telephone, and broadband Internet services to customers. Operating revenues from bundled services were $36.6 million and $38.9 million for the three months ended September 30, 2006 and 2007, respectively, and $109.2 million and $115.5 million for the nine months ended September 30, 2006 and 2007, respectively. We believe that an important measure of our growth potential is the number of marketable homes passed by our networks. Marketable homes passed are the number of residential and business units, such as single family residential homes, apartments and condominium units, passed by our networks, other than those we believe are covered by exclusive arrangements with other providers of competing services. Since 2001, we have grown our marketable homes passed through the construction of our networks. The expansion of our networks has, in turn, allowed us to pursue a retail strategy of offering bundled cable television, telephone and broadband Internet services to residential and business customers. We have derived an increasing percentage of our revenues from our bundled services and we expect this trend to continue. Because of our local networks and fixed infrastructure in the markets in which we currently operate, we believe we can continue to grow our business without incurring the significant capital investment required to launch operations in new markets. In addition, we have leveraged our retail metro network build-out with the 2003 acquisition of a long haul fiber optic network, primarily located in Texas, to allow us to provide broadband transport services to medium and large enterprises and communication carriers. Operating revenues for broadband transport services were $2.2 million and $2.4 million for the three months ended September 30, 2006 and 2007, respectively, and $6.4 million and $7.2 million for the nine months ended September 30, 2006 and 2007, respectively. In July 2000, when our network construction was still in a very early stage, we acquired Thrifty Call, which had an established telephone and data network that served as the platform for the provisioning of residential telephone and broadband Internet services and that still provides network services to medium and large enterprises and communication carriers in the wholesale market. Operating revenues for network services were $8.7 million and $8.0 million for the three months ended September 30, 2006 and 2007, respectively, and $27.1 million and $24.9 million for the nine months ended September 30, 2006 and 2007, respectively. 8 Index Our network services are primarily provided using our existing infrastructure and personnel with minimal incremental operating costs and capital expenditures for maintenance. By leveraging our brand, communications infrastructure, voice and data volume, and personnel that predominantly support our core retail business and its products, we have gained efficiencies of scale by offering telecommunications and data products into the wholesale markets. We have incurred net losses for the past five years and expect to continue to incur net losses in the future. However, we had positive Adjusted EBITDA during the fiscal years 2002 through 2006 as well as for the three and nine months ended September 30, 2006 and 2007. See “EBITDA/Adjusted EBITDA” below for a discussion of this non-GAAP measure of our operating performance as well as our use of Adjusted EBITDA. Our financial results depend upon many factors that significantly affect our results of operations including, without limitation: • the availability of, and our ability to obtain additional funding, if necessary, • our ability to obtain enough customers for our services to offset the costs of operating our networks, and • increasing programming and other costs. Availability of Capital As described more fully under “Liquidity and Capital Resources” below, our principal sources of capital going forward will primarily be cash on hand and cash flow from operations. If we do not continue to increase the number of customers and the average prices received for our services, cash flow from operations will be adversely affected and cash on hand will decline. Since inception, we have been funded primarily with private equity investments and the issuance of debt securities. Between February 2000 and October 2003, we completed a series of private placements of our preferred stock, raising aggregate gross proceeds of $338.2 million. The net proceeds from these private placements were used to fund our network build-out, operations, and our acquisitions. As a result of these equity investments and our stock-for-stock merger with ClearSource in 2002, where stock was used as consideration, we now have over $509 million of total invested equity capital and a base of over 20 institutional private equity investors. We have also raised approximately $180.1 million of senior secured debt, including premiums and net of discounts and financing costs. During March 2004, we raised net proceeds of approximately $123.8 million in a private placement of 136,000 units, with each unit consisting of a $1,000 principal amount of 14% senior secured note due 2011 (“senior notes”) and a warrant to purchase 100.336 shares of our common stock. The senior notes are governed by the indenture between Grande and U.S. Bank National Association, as Indenture Trustee, dated March23, 2004 (“Indenture”). We used a portion of the net proceeds from the offering to repay all amounts outstanding under our then-existing senior credit facility, which was terminated upon repayment. In March 2006, we raised net proceeds of approximately $30.5 million in a private placement of an additional $32.0 million in aggregate principal amount of 14% senior secured notes due 2011. These additional notes were issued under the Indenture. We used the net proceeds for capital expenditures and working capital purposes. On July 18, 2007, we completed a private placement offering of an additional $25 million in aggregate principal amount of senior notes for gross proceeds of approximately $26.0 million including a premium on issuance of $1.0 million.Debt issuance costs were approximately $0.2 million.We plan to use the net proceeds for capital expenditures and working capital purposes. These additional senior notes were issued under the Indenture and are part of the same series of senior notes as those issued in March 2004 and March 2006.The holders of a majority of the outstanding principal balance of the senior notes consented to the amendment of the Indenture to allow the Company to complete this issuance and we entered into a Supplemental Indenture to reflect this amendment on July 18, 2007. During 2007, we completed new equipment financing of $4.1 million with a term of 24 months, which was utilized for the purchase of network equipment.The financing is secured by the network equipment purchased with the proceeds of the borrowing and bears interest at an effective annual rate of approximately 15.3% with monthly payments equal to 4.2% multiplied by the total amount borrowed.This financing is permitted under the Indenture governing the senior notes. 9 Index Marketable Homes Passed, Customers and Connections We report marketable homes passed as the number of residential and business units, such as single family residence homes, apartments and condominium units, passed by our networks other than those we believe are covered by exclusive arrangements with other providers of competing services.As of September 30, 2007, our networks passed 339,678 marketable homes and we had 144,889 residential and business customers. During the three months ended September 30, 2007, marketable homes passed decreased due to terminating certain multiple family dwelling unit (“MDU”) service arrangements partially offset by new residential and business units passed. Because we deliver multiple services to our customers, we report our total number of connections for cable television, telephone and broadband Internet and other services in addition to our total number of customers. We count each cable television, telephone and broadband Internet and other service purchase as a separate connection. For example, a single customer who purchases cable television, telephone and broadband Internet service would count as three connections. Similarly, a single customer who purchases our broadband Internet service and our telephone service would count as two connections. We do not record the purchase of long distance telephone service by a local telephone customer or digital cable services by an analog cable customer as additional connections. However, we do record each purchase of an additional telephone line by a local telephone customer as an additional connection. As of September 30, 2007, we had 306,070 connections. Regulation of Cable Services On November 13, 2007, the Federal Communications Commission ("FCC") released an order adopted on October 31, 2007 by the FCC that prohibits cable operators from entering into new or enforcing existing exclusivity clauses in access arrangements with MDUs. The order is effective 30 days after publication. We are currently uncertain of the impact the FCC order will have on our results of operations and financial condition and the competition we face in providing cable television programming to current and future MDUs. Operating Revenues We derive our operating revenues primarily from monthly charges for the provision of cable television, telephone, and broadband Internet and other services to residential and business customers. In addition, we derive operating revenues by providing broadband transport services to medium and large enterprises and communication carriers as well as providing network services by offering telecommunications and data products to medium and large enterprises and communication carriers within the wholesale markets. These services are a single business provided over a unified network. However, since our different products and services generally involve different types of charges and in some cases different billing methods, we have presented the following information on our revenues from each major product line. Bundled services revenues—cable television, telephone, broadband Internet and other.
